DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto et al. (US 2003/0230653) as evidenced by Nair et al. (Carbohydrate Polymer 134, 2015, 258-266).
Considering Claim 8:  Nakamoto et al. teaches an adhesive comprising a phenolic resin (Example 5) and a finely pulverized bark (¶0020-25; 0027; Example 5).  
	Nakamoto et al. does not teach that the pulverized bark contains cellulose nanofibers.  However, Nair et al. teaches that bark contains cellulose nanofibers having a diameter of 2 to 100 nm in the plant cell wall (pg. 258).  The instant claim does not require the cellulose nanofibers to be separated from the other components of the bark.
Considering Claim 9:  Nakamoto et al. teaches the bark as being radiata pine (Example 5).
Considering Claim 12:  Nakamoto et al. teaches producing a veneer laminate with the adhesive (¶0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (US 2003/0230653) as applied to claim 8 above.
Considering Claims 10 and 11:  Nakamoto et al. teaches the composition of claim 1 as shown above.
	Nakamoto et al. teaches the bark as being 1 to 99 parts per 100 parts of the resin and bark (¶0027).  This overlaps and/or encompasses the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of bark within the claimed range, and the motivation to do so would have been to reduce the cost by using higher amount of the lower priced bark.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0285295) in view of Nair et al. (Carbohydrate Polymer 134, 2015, 258-266).
Considering Claims 8 and 9:  Wang et al. teaches an adhesive comprising a phenolic resin, urea resin, or melamine resin (¶0017) and cellulose nanofibers (¶0023).
	Wang et al. does not teach the cellulose nanofibers as being made from bark.  However, Nair et al. teaches cellulose nanofibers from pine bark (Abstract) that can be used in material science applications (Introduction).  Wang et al. and Nair et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose nanofibers.  It would have been obvious to a person having ordinary skill in the art to have substituted the cellulose nanofibers from bark of Nair et al. for the cellulose nanofibers of Wang et al., and the motivation to do so would have been, as Nair et al. suggests, they have high elastic modulus and tensile strength (Abstract).  
Considering Claim 12:  Wang et al. teaches using the adhesive to form a veneer based material (¶0013).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0285295) in view of Nair et al. (Carbohydrate Polymer 134, 2015, 258-266).
Considering Claims 13 and 14:  Wang et al. teaches a process comprising mixing an adhesive comprising a phenolic resin, urea resin, or melamine resin (¶0017) and cellulose nanofibers (¶0023).
	Wang et al. does not teach the cellulose nanofibers as being made from bark.  However, Nair et al. teaches cellulose nanofibers from pine bark (Abstract) that can be used in material science applications (Introduction).  Nair et al. teaches forming the cellulose nanofibers by grinding the bark, classifying the bark particles on a screen, then mixing the ground particles with water and finely pulverizing the particles (Section 2).  Wang et al. and Nair et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose nanofibers.  It would have been obvious to a person having ordinary skill in the art to have substituted the cellulose nanofibers from bark of Nair et al. for the cellulose nanofibers of Wang et al., and the motivation to do so would have been, as Nair et al. suggests, they have high elastic modulus and tensile strength (Abstract).  
	Nair et al. does not teach the claimed amount of water.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of water through routine experimentation, and the motivation to do so would have been, to limit the amount of water used during the process.

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Nakamoto et al. does not teach the claimed average diameter is not persuasive.  Nakamoto et al. does not teach that the pulverized bark contains cellulose nanofibers.  However, Nair et al. teaches that bark contains cellulose nanofibers having a diameter of 2 to 100 nm in the plant cell wall (pg. 258).  The instant claim does not require the cellulose nanofibers to be separated from the other components of the bark.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims require the pulverized bark to comprise cellulose nanofibers, but does not recite any further elements.  Further, the instant claims do not exclude alkaline extraction or delignification in the process of preparing the pulverized bark.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM J HEINCER/Primary Examiner, Art Unit 1767